DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 January 2022 and 25 January 2022 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Office.

Response to Amendments and Arguments
Applicant’s amendments and arguments, filed 17 December 2021, with respect to the rejection(s) of claims 1-8 and 10-11 in view of Morishima have been fully considered and are persuasive. Applicant has amended in the limitation in regards to formula 3 and argued that Morishima does not teach this limitation. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kouji et al. (JP 2009110942, from the IDS dated 7 January 2022, hereinafter referred to as “Kouji”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kouji et al. (JP 2009110942, from the IDS dated 7 January 2022, hereinafter referred to as “Kouji”).
As to Claim 1: Kouji teaches a composition comprising a mixture of positive electrode active materials (A) having the structure LiCo0.998Mg0.0008Ti0.0004Al0.0008O2 (corresponding to the second particle wherein N is Mg, Ti, 0.334Ni0.33Mn0.33Mg0.0024Ti0.0012Al0.0024O2 (corresponding to the first particles of the instant claims wherein M is Ni, Mn, Mg, Ti, and Al) [0145, 0126]. Kouji further teaches that the particle size frequency peaks are present at 12 microns and 5 microns (i.e., comprises a first peak and a second peak) and further that the D10 is 4.1 D90 is 14.1 and D50 is 9.1 [0145] such that the particle diameter meets the teachings of formula 3.
As to Claims 2 and 5: Kouji teaches the composition of claim 1 (supra). Kouji further teaches the positive electrode active materials (A) having the structure LiCo0.998Mg0.0008Ti0.0004Al0.0008O2 (corresponding to the second particle wherein N is Mg, Ti, and Al) and (B) having a structure LiCo0.334Ni0.33Mn0.33Mg0.0024Ti0.0012Al0.0024O2 (corresponding to the first particles of the instant claims wherein M is Ni, Mn, Mg, Ti, and Al) [0145, 0126].
As to Claim 3: Kouji teaches the composition of claim 1 (supra). Kouji further teaches the particles (A) have a size of 12 microns while the particles (B) have a size of 5 microns [0145].
As to Claim 4: Kouji teaches the composition of claim 1 (supra). Kouji further teaches the particles (A) have a size of 12 microns while the particles (B) have a size of 5 microns and the mean particle size, D50 is 9.1 microns [0145].
As to Claims 6 and 8: Kouji teaches the composition of claim 1 (supra). Kouji further teaches the positive electrode active materials (A) having the structure LiCo0.998Mg0.0008Ti0.0004Al0.0008O2 (corresponding to the second particle wherein N is Mg, Ti, and Al) and (B) having a structure LiCo0.334Ni0.33Mn0.33Mg0.0024Ti0.0012Al0.0024O2 (corresponding to the first particles of the instant claims wherein M is Ni, Mn, Mg, Ti, and Al) [0145, 0126]. This results in a mass ratio of about 5.2
As to Claim 7: Kouji teaches the composition of claim 1 (supra). Kouji further teaches the positive electrode active materials (A) having the structure LiCo0.998Mg0.0008Ti0.0004Al0.0008O2 (corresponding to the second particle wherein N is Mg, Ti, and Al) and (B) having a structure LiCo0.334Ni0.33Mn0.33Mg0.0024Ti0.0012Al0.0024O2 (corresponding to the first particles of the instant claims wherein M is Ni, Mn, Mg, Ti, and Al) [0145, 0126]. This results in a molar ratio (A/B)/(C/D) of greater than 1 [0145,0126].
As to Claim 10: Kouji teaches the composition of claim 1 (supra). Kouji further teaches that the composition should have a ratio of A:B particles of 65:35 [0126]. This would result in a second peak being larger than the first peak in a volume based particle size distribution curve. 
As to Claim 21: Kouji teaches the composition of claim 1 (supra). Kouji further teaches that the first particles has a size of 5 microns and the second particle has a size of 12 microns [0145, 0126].

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 7 January 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/Primary Examiner, Art Unit 1767